DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsowski et al. (U.S. Pub. No. 20180108978, hereinafter "Gonsowski") in view of Dubiel (U.S. Patent No. 3,606,019).
Regarding claim 1, Gonsowski teaches (Fig. 9) a universal mounting apparatus to mount a transceiver radio unit to a component of a cellular communication system, the universal mounting apparatus comprising: a first mounting plate (28) having features compatible with a guide rail system of the component, the features configured to slide within channels defined in the guide rail system.
Gonsowski does not explicitly teach at least one adjustment slot formed in the first mounting plate; a second mounting plate couplable to the first mounting plate; openings formed in the second mounting plate, the openings arranged in a first pattern compatible with different possible mounting fastener locations for transceiver radio units; and at least one adjustment fastener to facilitate slidable adjustment of the second mounting plate relative to the first mounting plate, the at least one adjustment slot accommodating the at least one adjustment fastener; wherein, when the at least one adjustment fastener is loosened, position of the second mounting plate is movable relative to the first mounting plate; wherein, when the at least one adjustment fastener is tightened, position of the second mounting plate is locked relative to the first mounting plate.
However, Dubiel teaches (Figs. 5, 9) a mounting apparatus comprising at least one adjustment slot (18) formed in the first mounting plate (64); a second mounting plate (66) couplable to the first mounting plate (64); openings (38) formed in the second mounting plate (66), the openings (38) arranged in a first pattern compatible with different possible mounting fastener (screw 22) locations for transceiver radio units; and at least one adjustment fastener (screw 22) to facilitate slidable adjustment of the second mounting plate (66) relative to the first mounting plate (64), the at least one adjustment slot (18) accommodating the at least one adjustment fastener (Col. 3, lines 47-52); wherein, when the at least one adjustment fastener (screw 22) is loosened, position of the second mounting plate (66) is movable relative to the first mounting plate (64); wherein, when the at least one adjustment fastener (screw 22) is tightened, position of the second mounting plate (66) is locked relative to the first mounting plate (64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gonsowksi to have the mounting apparatus have at least one adjustment slot formed in the first mounting plate; a second mounting plate couplable to the first mounting plate; openings formed in the second mounting plate, the openings arranged in a first pattern compatible with different possible mounting fastener locations for transceiver radio units; and at least one adjustment fastener to facilitate slidable adjustment of the second mounting plate relative to the first mounting plate, the at least one adjustment slot accommodating the at least one adjustment fastener; wherein, when the at least one adjustment fastener is loosened, position of the second mounting plate is movable relative to the first mounting plate; wherein, when the at least one adjustment fastener is tightened, position of the second mounting plate is locked relative to the first mounting plate as taught by Dubiel in order to easily attach various electrical components to the mounting apparatus at a variety of desired locations (Dubiel Col. 2, lines 19-22).
Regarding claim 2, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 1, further comprising: additional openings (32 of 28) formed in the first mounting plate (64), the additional openings (32 of 28) arranged in a second pattern compatible with different possible mounting fastener (screw 22) locations for transceiver radio units.
Regarding claim 3, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 2, wherein the first pattern of openings (38) is different than the second pattern of openings (32 of 28).
Regarding claim 4, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 1, wherein the second mounting plate (28) comprises at least two physically distinct sections that are adjustable in at least one dimension relative to each other.
Regarding claim 5, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 4, wherein the second mounting plate (66) comprises an upper mounting plate section (upper portion of 28) and a physically distinct lower mounting plate section (lower portion of 28).
Regarding claim 6, Gonsowski in view of Dubiel teaches (Dubiel Figs. 5, 9) the universal mounting apparatus of claim 1, wherein the first mounting plate (64) comprises mounting holes (32) arranged in a fixed pattern compatible with a fastener (screw 22) configuration of the component.
Regarding claim 7, Gonsowski in view of Dubiel teaches (Dubiel Figs. 5, 9) the universal mounting apparatus of claim 1, wherein the at least one adjustment fastener (screw 22) comprises a plurality of threaded fasteners (screws 22).
Regarding claim 8, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 1, wherein the first mounting plate (28) comprises at least one offset flange (flange of structure 25) to facilitate mounting to the component.
Regarding claim 9, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the universal mounting apparatus of claim 8, wherein the at least one offset flange (flange of structure 25) protrudes from a back side of the first mounting plate (64) such that the transceiver radio unit is offset from the component after installation.
Regarding claim 10, Gonsowski teaches (Fig. 5, 9) a system comprising: a transceiver radio unit (24b); a support structure of a cellular communication system (25); and a universal mounting apparatus (20); the universal mounting apparatus comprising: a first mounting plate (28) having mounting features compatible with the support structure. 
Gonsowski does not expressly teach a mounting apparatus comprising at least one adjustment slot formed in the first mounting plate; a second mounting plate couplable to the first mounting plate; openings formed in the second mounting plate, the openings arranged in a first pattern compatible with different possible mounting fastener locations for transceiver radio units; and at least one adjustment fastener to facilitate slidable adjustment of the second mounting plate relative to the first mounting plate, the at least one adjustment slot accommodating the at least one adjustment fastener; wherein, when the at least one adjustment fastener is loosened, position of the second mounting plate is movable relative to the first mounting plate; wherein, when the at least one adjustment fastener is tightened, position of the second mounting plate is locked relative to the first mounting plate.
However, Dubiel teaches (Figs. 5, 9) a mounting apparatus comprising at least one adjustment slot (18) formed in the first mounting plate (64); a second mounting plate (66) couplable to the first mounting plate (64); openings (38) formed in the second mounting plate (66), the openings (38) arranged in a first pattern compatible with different possible mounting fastener (22) locations for transceiver radio units; and at least one adjustment fastener (22) to facilitate slidable adjustment of the second mounting plate (66) relative to the first mounting plate (64), the at least one adjustment slot (18) accommodating the at least one adjustment fastener; wherein, when the at least one adjustment fastener (22) is loosened, position of the second mounting plate (66) is movable relative to the first mounting plate (64); wherein, when the at least one adjustment fastener (22) is tightened, position of the second mounting plate (66) is locked relative to the first mounting plate (64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dubiel to have a system comprising: a transceiver radio unit; a support structure of a cellular communication system; and a universal mounting apparatus as taught by Dubiel in order to easily attach various electrical components to the mounting apparatus at a variety of desired locations (Dubiel Col. 2, lines 19-22).
Regarding claim 11, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 10, further comprising: additional openings (32 of 28) formed in the first mounting plate (64), the additional openings (32 of 28) arranged in a second pattern compatible with different possible mounting fastener (22) locations for transceiver radio units. 
Regarding claim 12, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 11, wherein the first pattern of openings (38) is different than the second pattern of openings (32 of 28).
Regarding claim 13, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 10, wherein the second mounting plate (66) comprises at least two physically distinct sections that are adjustable in at least one dimension relative to each other.
Regarding claim 14, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 13, wherein the second mounting plate (66) comprises an upper mounting plate section (upper portion of 28) and a physically distinct lower mounting plate section (lower portion of 28).
Regarding claim 15, Gonsowski in view of Dubiel teaches (Dubiel Figs. 5, 9) the system of claim 10, wherein the first mounting plate (64) comprises mounting holes arranged in a fixed pattern compatible with a fastener (22) configuration of the support structure.
Regarding claim 16, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 10, wherein the first mounting plate (28) comprises at least one offset flange (flange of structure 25) to facilitate mounting to the support structure.
Regarding claim 17, Gonsowski in view of Dubiel teaches (Gonsowski Fig. 9) the system of claim 16, wherein the at least one offset flange (flange of structure 25) protrudes from a back side of the first mounting plate (64) such that the transceiver radio unit is offset from the support structure after installation.
Regarding claim 18, Gonsowski in view of Dubiel teaches (Gonsowski Figs. 5, 9) the system of claim 10, wherein the support structure comprises an antenna structure (Par. 34, “the backbone 28 and rear structure 25 of the shroud 20 includes at least one hole 33 through which passes a cable that connects the antenna and the RF conditioning equipment 52 and an optical fiber that connects an optical network to the network interface 48”). 
Regarding claim 19, Gonsowski in view of Dubiel teaches (Dubiel Figs. 5, 9) a universal mounting apparatus to mount a transceiver radio unit to an antenna structure of a cellular communication system, the universal mounting apparatus comprising: a first mounting plate (64) having mounting features compatible with the antenna structure; a second mounting plate (66) couplable to the first mounting plate (64) and slidably adjustable such that position of the second mounting plate (66) is moveable relative to the first mounting plate (64); openings (38) formed in the second mounting plate (66), the openings (38) arranged in a pattern compatible with different possible mounting fastener (screw 22) locations for transceiver radio units; and at least one adjustment fastener (screw 22) to couple the first and second mounting plate (66) together; wherein, when the at least one adjustment fastener (screw 22) is loosened, position of the second mounting plate (66) is adjustable relative to the first mounting plate (64); wherein, when the at least one adjustment fastener (screw 22) is tightened, position of the second mounting plate (66) is locked relative to the first mounting plate (64).
Regarding claim 20, Gonsowski in view of Dubiel teaches (Dubiel Figs. 5, 9) the universal mounting apparatus of claim 19, wherein: the first mounting plate (64) comprises at least one offset flange (flange of structure 25) to facilitate mounting to the antenna structure; and the at least one offset flange (flange of structure 25) protrudes from a back side of the first mounting plate (64) such that the transceiver radio unit is offset from the antenna structure after installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845